Brady v Brady (2021 NY Slip Op 02706)





Brady v Brady


2021 NY Slip Op 02706


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, WINSLOW, AND DEJOSEPH, JJ.


1255 CA 19-01849

[*1]BRANDON M. BRADY, INDIVIDUALLY AND DERIVATIVELY AS A SHAREHOLDER OF BRADY FARMS, INC., PLAINTIFF-RESPONDENT,
vMYRON O. BRADY, MYRON C. BRADY, DEFENDANTS-APPELLANTS, AND BRADY FARMS, INC., DEFENDANT. (APPEAL NO. 2.) 


DIBBLE & MILLER, P.C., ROCHESTER (CRAIG D. CHARTIER OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
BOND SCHOENECK & KING PLLC, ROCHESTER (JOSEPH S. NACCA OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Livingston County (Matthew A. Rosenbaum, J.), entered October 4, 2019. The order granted the motion of plaintiff for an accounting and the appointment of a receiver. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Brady v Brady (— AD3d — [Apr. 30, 2021] [4th Dept 2021]).
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court